No. 6	                        January 30, 2014	721

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                        Joan RICE,
                   Petitioner on Review,
                             v.
                       Mary RABB,
                  Respondent on Review,
                            and
         R-UP & HAPPY CANYON HALL OF FAME,
                         Defendant.
          (CC CV091445; CA A145606; SC S060790)

    On review from the Court of Appeals.*
    Argued and submitted September 16, 2013.
   Cody Hoesly, Larkins Vacura LLP, Portland, filed the
brief and argued the cause for petitioner on review.
    No appearance contra.
  Meagan A. Flynn, Preston Bunnell & Flynn, LLP,
Portland, filed the brief for amicus curiae Oregon Trial
Lawyers Association.
   Before Balmer, Chief Justice, and Kistler, Walters,
Linder, Landau, and Baldwin, Justices.**
    BALDWIN, J.
   The decision of the Court of Appeals is reversed. The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.




______________
	**  Appeal from Umatilla County Circuit Court, Garry L. Reynolds, Judge.
251 Or App 603, 284 P3d 1178 (2012)
	   **  Brewer, J., did not participate in the consideration or decision of this case.
722 Rice v. Rabb

    Plaintiff, the daughter-in-law of the 1930 “Queen of the Pendleton Round-Up,”
brought a conversion and replevin action against defendant, contending that
plaintiff had inherited the 1930 “Queen Outfit” and that defendant had wrong-
fully acquired it. Defendant moved to dismiss plaintiff’s complaint as untimely,
and the trial court granted defendant’s motion. The Court of Appeals affirmed,
holding that plaintiff’s claim was untimely and that the applicable statute of
limitations does not incorporate a discovery rule such that plaintiff’s claim could
be considered timely. Held: The six-year statute of limitations applicable to con-
version and replevin claims under ORS 12.080(4) incorporates a discovery rule
pursuant to ORS 12.010 as construed in Berry v. Branner, 245 Or 307, 421 P2d
996 (1966). Therefore, a cause of action for conversion or replevin may be deemed
accrued when the plaintiff knows or reasonably should know of the elements of
such claims.
    	The decision of the Court of Appeals is reversed. The judgment of the cir-
cuit court is reversed, and the case is remanded to the circuit court for further
proceedings.
Cite as 354 Or 721 (2014)	723

	       BALDWIN, J.
	        This case requires us to decide whether the six-year
statute of limitations applicable to conversion and replevin
claims under ORS 12.080(4) incorporates a discovery rule
to determine when such claims “accrue” pursuant to ORS
12.010. The Court of Appeals concluded that the limitation
prescribed by ORS 12.080(4) begins to run at the time of the
wrongful taking of personal property and that the provision
does not incorporate a discovery rule. Rice v. Rabb, 251 Or
App 603, 284 P3d 1178 (2012). Thus, it affirmed the trial
court’s judgment dismissing plaintiff’s complaint as time-
barred because plaintiff’s complaint was filed more than
six years from the time of the alleged taking of plaintiff’s
personal property. On review, we hold that plaintiff’s alle-
gations adequately invoke a discovery rule as recognized in
Berry v. Branner, 245 Or 307, 421 P2d 996 (1966), and we
reverse.
	        Because the trial court decided this case on a motion
to dismiss, we take the facts, and all favorable inferences
that can be drawn from those facts, as alleged in plaintiff’s
second amended complaint. See Huff v. Great Western Seed
Co., 322 Or 457, 460, 909 P2d 858 (1996) (stating standard
of review).
	         Lois McIntyre was the 1930 “Queen of the Pendleton
Round-Up.” In that role, she acquired a “Queen Outfit” that
consisted of a white satin shirt, a white leather vest and rid-
ing skirt with black and white fringe, and a black scarf. In
1964, plaintiff’s husband, who was McIntyre’s son, inherited
the outfit from McIntyre. Shortly after inheriting the out-
fit, plaintiff and her husband were approached by Lieuallen,
who requested that she be given the outfit. However, plain-
tiff and her husband declined the request.
	       Plaintiff and her husband later decided to display
the outfit at the Pendleton Round-Up and Happy Canyon
Hall of Fame (Hall of Fame). They delivered the outfit to
Lieuallen for her to deliver to the Hall of Fame for that pur-
pose, but did not gift or transfer ownership of the outfit to
Lieuallen. Lieuallen delivered the outfit to the Hall of Fame
as directed. In 1972, while the outfit was still on display
724 Rice v. Rabb

at the Hall of Fame, plaintiff’s husband passed away, and
plaintiff inherited the outfit.1
	        In April 2000, defendant, who is an heir of Lieuallen,
went to the Hall of Fame and demanded return of the outfit
on behalf of Lieuallen. The Hall of Fame promptly complied
with defendant’s request, and defendant gained possession
of the outfit. Plaintiff, who is legally blind, was unaware
that the outfit had been removed from the Hall of Fame.2
Plaintiff did not learn of the transfer until June 2007, when
the Hall of Fame displays were moved to a new building.
Plaintiff then demanded that defendant return the outfit,
and defendant refused.3
	        In October 2009, plaintiff brought an action against
defendant for conversion and replevin.4 Plaintiff sought
return of the outfit or, in the alternative, an award of dam-
ages. Defendant responded by filing a motion to dismiss
plaintiff’s complaint pursuant to ORCP 21 A(9), which per-
mits a trial court to dismiss an action that “has not been
commenced within the time limited by statute.” Defendant
argued that the six-year limitation period prescribed under
the applicable statute, ORS 12.080(4),5 began to run when
defendant removed the outfit from the Hall of Fame in April
2000 and that plaintiff’s action was time-barred because she
filed her complaint more than six years thereafter. Plaintiff

	1
        The record does not indicate whether the Hall of Fame had any notice of
either plaintiff’s or her husband’s interest in the outfit. Plaintiff’s original com-
plaint was also brought against the Hall of Fame, but the claim relating to the
Hall of Fame was dismissed and is not at issue on appeal.
	2
        Plaintiff alleged that, because of her blindness, she was unable “to verify
through eye sight” whether the outfit remained on display at the Hall of Fame.
	3
       The record does not disclose the nature of defendant’s legal claim to the
outfit.
	4
        “ ‘Conversion is an intentional exercise of dominion or control over a chattel
which so seriously interferes with the right of another to control it that the actor
may justly be required to pay the other the full value of the chattel.’ ” Mustola v.
Toddy, 253 Or 658, 663, 456 P2d 1004 (1969) (quoting Restatement (Second) of
Torts § 222A(1) (1965)). Replevin is a claim against a person who has deprived
another of personal property seeking recovery of the property or other compensa-
tion. See Windle Adm’x v. Flinn et al., 196 Or 654, 680, 251 P2d 136 (1952).
	5
        ORS 12.080(4) provides:
    	      “An action for taking, detaining or injuring personal property, including
    an action for the specific recovery thereof, excepting an action mentioned in
    ORS 12.137 * * * shall be commenced within six years.”
Cite as 354 Or 721 (2014)	725

replied that ORS 12.080(4) incorporates a discovery rule by
application of ORS 12.010, which provides that, for purposes
of calculating the period of limitation, causes of actions shall
be deemed commenced “after the cause of action shall have
accrued.”6 Plaintiff contended that her cause of action did not
“accrue” until she had actual or constructive knowledge that
defendant had removed the outfit from the Hall of Fame.
Plaintiff asserted that she had obtained that knowledge in
2007 and, therefore, her action filed in 2009 was brought
within the time limit prescribed by ORS 12.080(4).
	        After considering the parties’ arguments, the trial
court granted defendant’s motion to dismiss. Plaintiff appealed
that ruling, and the Court of Appeals affirmed the trial
court’s judgment. It held that ORS 12.080(4) does not incor-
porate a discovery rule and that plaintiff’s action was,
therefore, not timely filed. We allowed plaintiff’s petition for
review to determine whether ORS 12.080(4) incorporates a
discovery rule. For the reasons stated below, we conclude
plaintiff’s allegations adequately invoke a discovery rule.
	        The parties agree that the appropriate statute of
limitations for plaintiff’s action is ORS 12.080(4). However,
they disagree whether that statute incorporates a discovery
rule by way of ORS 12.010. The discovery rule is “a rule of
interpretation of statutes of limitation that has the effect
of tolling the commencement of such statutes under certain
circumstances.” FDIC v. Smith, 328 Or 420, 428, 980 P2d
141 (1999). Under the discovery rule, the period of limita-
tions is deemed to have commenced from the earlier of two
possible events: “(1) the date of the plaintiff’s actual discov-
ery of injury; or (2) the date when a person exercising rea-
sonable care should have discovered the injury, including
learning facts that an inquiry would have disclosed.” Greene
v. Legacy Emanuel Hospital, 335 Or 115, 123, 60 P3d 535
(2002) (emphasis in original); see also Kaseberg v. Davis
Wright Tremaine, LLP, 351 Or 270, 278, 265 P3d 777 (2011)
(“The discovery rule applies an objective standard—how a
	6
      In full, ORS 12.010 provides:
   	    “Actions shall only be commenced within the periods prescribed in this
   chapter, after the cause of action shall have accrued, except where a different
   limitation is prescribed by statute.”
726 Rice v. Rabb

reasonable person of ordinary prudence would have acted in
the same or a similar situation.”).
	        The existence of a discovery rule cannot be assumed,
but rather must be embodied in the applicable statute of lim-
itations. See Gladhart v. Oregon Vineyard Supply Co., 332
Or 226, 230, 26 P3d 817 (2001). Thus, we apply the stat-
utory methodology established in State v. Gaines, 346 Or
160, 171-72, 206 P3d 1042 (2009), to determine whether
the legislature intended to incorporate a discovery rule in
the pertinent statute of limitations. See Gladhart, 332 Or
226 (no discovery rule incorporated in two-year statute of
limitation for products liability claims under ORS 30.90(2),
which runs from when harm “occurs” as expressly provided
in statute). Accordingly, we begin by examining the text and
context of the applicable statutes, and our cases previously
interpreting those statutes.
	         ORS 12.010 and ORS 12.080(4) have been part of
Oregon law for more than a century and have remained
largely the same. See General Laws of Oregon, Civ Code, ch 1,
§§ 3, 6, p 140-141 (Deady 1845-1864).7 ORS 12.010 provides
generally that actions “shall only be commenced within the
periods prescribed” in ORS chapter 12, “after the cause of
action shall have accrued, except where a different limita-
tion is prescribed.” As relevant to plaintiff’s claims for con-
version and replevin, ORS 12.080(4) provides a six-year
limitation on the commencement of “[a]n action for taking,
detaining or injuring personal property, including an action
for the specific recovery thereof.”
	         We first note that the text of ORS 12.080(4) does
not expressly state that a discovery rule may be applied to
toll the commencement of the six-year limitation prescribed
	7
       In its earlier form, ORS 12.010 provided, in part, “Actions at law shall
only be commenced within the periods prescribed in this title, after the cause
of action shall have accrued; except where, in special cases, a different lim-
itation is prescribed by statute.” General Laws of Oregon, Civ Code, ch 1, § 3
p 140 (Deady 1845-1864); see also Statutes of Oregon [Territory] 1855, ch I, § 1,
p 192. In its earlier form, ORS 12.080(4) required the commencement of an action
“[w]ithin six years” for “taking, detaining or injuring personal property, includ-
ing an action for the specific recovery thereof.” General Laws of Oregon, Civ Code,
ch 1, § 6 p 141 (Deady 1845-1864); see also Statutes of Oregon [Territory] 1855,
ch I, § 4, p 192. Thus, although the provisions have since undergone slight modifi-
cation and renumbering, the relevant operative text remains the same.
Cite as 354 Or 721 (2014)	727

therein. Plaintiff argues, however, that the text of ORS
12.010 stating that actions shall be commenced “after the
cause of action shall have accrued,” must be read in tan-
dem with ORS 12.080(4). When read together, according to
plaintiff, the applicable statutes, ORS 12.080(4) and ORS
12.010, require an action for conversion or replevin to be
commenced within six years after the cause of action has
accrued. Plaintiff therefore submits that the threshold ques-
tion to determine the timeliness of the filing of an action is
when a cause of action has “accrued.” Plaintiff argues that
this court’s decision in Berry, 245 Or 307, in which the court
construed the meaning of “accrued,” directly answers that
question.
	In Berry, a medical malpractice case, a needle was
left in the plaintiff’s abdomen during a surgical procedure
but was not found, and the cause of action was not brought,
until after the applicable two-year statute of limitations had
run. See ORS 12.110(1) (providing a two-year limitation for
medical malpractice claims except in cases involving undis-
covered fraud or deceit). The defendant moved to dismiss the
action as time-barred, arguing that, in the absence of any
fraud or deceit, the plaintiff’s cause of action had accrued at
the time of the negligent act—i.e., during the surgery—and
not at the time that the plaintiff discovered or might reason-
ably have discovered the negligent act.
	        This court examined the text of ORS 12.110(1) and
noted that, in providing an undiscovered fraud exception
in that provision, the legislature did not clarify the time of
accrual in cases that did not involve undiscovered fraud or
deceit. The court reasoned that the legislature could have
intended the discovery principle to apply when it specified
in ORS 12.010 that, unless otherwise indicated, the period
of limitation begins to run “after the cause of action shall
have accrued.” The court defined the meaning of the word
“accrued” in the context of that statute as follows:
   “The word ‘accrue’ is derived from the Latin ‘ad’ and
   ‘creso’ to grow to. When applied to independent or original
   demands it means to arise, to happen, to come into force
   or existence. When used with reference to a cause of action
   it means when an action may be maintained thereon. It
   accrues whenever one person may sue another. The cause
728 Rice v. Rabb

   of action must necessarily accrue to some person or legal
   entity. To say that a cause of action accrues to a person
   when she may maintain an action thereon and, at the same
   time, that it accrues before she has or can reasonably be
   expected to have knowledge of any wrong inflicted upon her
   is patently inconsistent and unrealistic.”

Berry, 245 Or at 311-12 (internal citation and emphasis
omitted).

	        Because the plaintiff in Berry had no way of imme-
diately ascertaining her injury, this court concluded that
the limitation period applicable to “tort actions that are nor-
mally immediately ascertainable upon the commission of the
wrong,” should not apply. Id. at 312. We observed in Berry
that the legislature “did not provide that the time of accrual
was when the physician performed the negligent act. *  *    * 
The legislature left the matter undetermined.” Id. at 313.
Thus, we determined that the plaintiff’s cause of action had
“accrued” at the time that she obtained knowledge, or at the
time that a person exercising reasonable care should have
obtained knowledge, of the injury negligently caused by the
defendant—viz., when the plaintiff discovered that a surgi-
cal needle was in her abdomen.

	        We conclude, following the reasoning of Berry, that
a discovery rule applies to ORS 12.080(4) because that stat-
ute falls under the purview of ORS 12.010. ORS 12.080(4)
provides that “[a]n action for taking, detaining or injur-
ing personal property *  * shall be commenced within six
                          * 
years” but it does not specify when the limitation begins to
run. ORS 12.010 provides that actions “shall only be com-
menced within the periods prescribed in this chapter, after
the cause of action shall have accrued,” unless a different
limitation is prescribed. Because a different limitation is not
prescribed in ORS 12.080(4) or elsewhere, the six-year lim-
itation begins to run when the cause of action accrues. Under
such circumstances, a cause of action under ORS 12.080(4)
“accrue[s]” within the meaning of ORS 12.010, “at the time
[a] plaintiff obtained knowledge, or reasonably should have
obtained knowledge of the tort committed upon her person
by [a] defendant.” Berry, 245 Or at 316.
Cite as 354 Or 721 (2014)	729

	        Defendant nevertheless argues that, when read in
context, it is apparent that the legislature did not intend
ORS 12.080(4) to incorporate a discovery rule. In defen-
dant’s view, an examination of the text of other statutes of
limitation indicates that the legislature knows how to pro-
vide for a discovery rule when it wants to do so. See, e.g., ORS
12.110(5)(a) (providing that actions based on nuclear injury
to persons shall be commenced “[w]ithin two years from the
time an injured person discovers or reasonably could have
discovered the injury and the causal connection between the
injury and the nuclear incident”); ORS 12.274 (providing
that actions against the trustee of an express trust “shall be
commenced within six years from the date the act or omis-
sion is discovered or in the exercise of reasonable diligence
should have been discovered”). Because ORS 12.080(4) does
not contain a discovery rule in its text, defendant argues
that such a rule should not apply.
	        The Court of Appeals agreed with defendant and
concluded that a discovery rule does not apply to a conver-
sion or replevin action as a matter of law. The court observed
that, in ORS 12.137(1)(a)—which is expressly referred to as
an exception within ORS 12.080(4) itself—the legislature
provided that causes of action for property damage caused
by radioactive material shall be commenced “[w]ithin two
years from the time an injured person discovers or reason-
ably could have discovered the injury to property and the
causal connection between the injury and the nuclear inci-
dent.” ORS 12.137(1)(a); Rice, 251 Or App at 606-07; see Or
Laws 1987, ch 705, § 3 (amending ORS 12.080(4) to pro-
vide an exception for actions “mentioned in ORS 12.137”).
The court then reasoned that the legislature would have
expressly included a discovery rule in ORS 12.080(4) had it
intended a discovery rule to apply.
	        The Court of Appeals also reasoned that, although
ORS 12.010 provides that an action must be commenced
within the applicable period of limitation after a cause of action
has “accrued,” a conversion claim “accrues at the time the
defendant exercises wrongful dominion or control over prop-
erty in a manner that seriously interferes with the owner’s
rights.” Rice, 251 Or App at 608. The court observed that
730 Rice v. Rabb

the only generally recognized exception to that rule permits
courts to toll the commencement of the action in instances
when fraudulent concealment has occurred.
	        We disagree. First, contrary to defendant’s asser-
tions, this court has not limited the application of the dis-
covery rule to statutes of limitation that have expressly con-
tained such a rule. Rather, since deciding Berry, this court
has determined that a discovery rule applied in a number of
cases, many of which involved statutes of limitation that did
not expressly contain a discovery rule. See T. R. v. Boy Scouts
of America, 344 Or 282, 291, 181 P3d 758, cert den, 555 U.S.
825 (2008) (sexual abuse claim brought under section 1983);
Doe v. American Red Cross, 322 Or 502, 510-12, 910 P2d
364 (1996) (personal injury action); Gaston v. Parsons, 318
Or 247, 254, 864 P2d 1319 (1994) (medical malpractice case
involving ORS 12.110(4)); Adams v. Oregon State Police, 289
Or 233, 239, 611 P2d 1153 (1980) (action brought under the
Oregon Tort Claims Act); Schiele v. Hobart Corporation, 284
Or 483, 489-90, 587 P2d 1010 (1978) (negligent infliction
of an occupational disease); U.S. Nat’l Bank v. Davies, 274
Or 663, 666, 548 P2d 966 (1976) (legal malpractice action);
Frohs v. Greene, 253 Or 1, 3-4, 452 P2d 564 (1969) (medical
malpractice action for negligent diagnosis and treatment).
Thus, the absence of an express discovery provision in ORS
12.080(4) is not dispositive.
	        Moreover, in the cases since Berry in which this
court has found a discovery rule to apply, we have gener-
ally been persuaded by the fact that the applicable statute
of limitations fell under the purview of ORS 12.010. In con-
trast, in cases in which the court has found that the legisla-
ture did not intend a discovery rule to apply, the applicable
statutes generally used terms other than “accrue” for des-
ignating when the cause of action may be maintained. See
Gladhart, 332 Or 226 (applicable statute of limitations used
word “occurs,” which, under the ordinary meaning of that
term, indicates that the cause of action runs from the time
that the damage occurred and not from the discovery of that
damage); Huff, 322 Or 457 (applicable limitations rule used
word “occurrence,” and legislative history showed intent to
exclude discovery rule).
Cite as 354 Or 721 (2014)	731

	In Moore v. Mutual Enumclaw Ins. Co., 317 Or 235,
855 P2d 626 (1993), for example, this court reasoned that a
discovery rule did not apply to a claim for breach of an insur-
ance contract that, by law, incorporated the statute of lim-
itations provision contained in ORS 742.240. That provision
barred claims that were commenced more than one year
after the “inception of the loss.” In construing that phrase,
we explain that “inception of the loss” was “      ‘intended to
refer to the occurrence of the event giving rise to the claim
of liability and not to the accrual of liability.’  Moore, 317
                                                   ”
Or at 245-46 (quoting Bell et al. v. Quaker City F. & M. Ins.
Co., 230 Or 615, 623-24, 370 P2d 219 (1962)). We therefore
explained that, in effect, “the phrase ‘after inception of the
loss’ in ORS 742.240 is not the equivalent of the phrase ‘after
the cause of action shall have accrued” in ORS 12.010.” Id.
at 248. Thus, we concluded that Berry and its progeny did
not support the plaintiff’s assertion that a discovery rule
applied to claims brought under ORS 742.240.
	         Here, by contrast, the limitation clause at issue does
fall under the purview of ORS 12.010. Under that provision,
the action is commenced upon the accrual of liability unless
a different limitation is prescribed. ORS 12.080(4) does
not otherwise prescribe a different limitation. Moreover,
we do not agree with the Court of Appeals that the legis-
lature’s subsequent amendment to ORS 12.080(4)—in
which it added ORS 12.137 (relating to injury claims from
exposure to radioactive materials) as an exception to ORS
12.080(4)—evinces a legislative intent that a discovery rule
does not apply to ORS 12.080(4). That amendment, and the
enactment of ORS 12.137, was adopted several decades after
ORS 12.080(4) was initially enacted. Thus, the legislature’s
subsequent addition of that exception to ORS 12.080(4) does
not inform us about what the legislature intended when it
originally drafted ORS 12.080(4). Furthermore, reliance on
the presence of a discovery rule in ORS 12.137 to conclude
that ORS 12.080(4) does not incorporate a discovery rule is
similar to the method of negative inference that this court
rejected in Berry when it overruled Vaughn v. Langmack,
236 Or 542, 390 P2d 142 (1964).
	In Vaughn, this court noted that the original ver-
sion of ORS 12.110(1) did not contain a discovery rule but, in
732 Rice v. Rabb

1919, the legislature amended the statute to add a discovery
rule for cases of fraud and deceit. The court reasoned that
the subsequent amendment demonstrated that the legisla-
ture “intended that, as to all other actions, the provision
that the time commences to run from the accrual of the
cause of action should remain unchanged.” Vaughn, 236 Or
at 547-48. In rejecting that reasoning in Berry, we explained
that “[t]he fact that the legislature saw fit to clarify the time
of accrual with regard to undiscovered fraud does not nec-
essarily mean that it was the original legislative intent that
the discovery principle not apply in fraud cases.” Berry, 245
Or at 310-11. We went on to explain that such legislative
inaction “is not necessarily determinative in the face of the
ordinary meaning of ‘accrued’ as it is used in relation to a
cause of action.” Id. at 311. We find that reasoning equally
persuasive in this case.
	       Defendant also argues that the following language
limits Berry to malpractice claims only:
   	 “We do not believe the legislature intended to limit
   patients asserting malpractice claims, who by the very
   nature of the treatment had no way of immediately ascer-
   taining their injury, to the same overall period of time that
   is allowed for bringing other tort actions that are normally
   immediately ascertainable upon commission of the wrong.”
Id. at 312. In defendant’s view, an action for conversion and
replevin is the type of intentional tort that is immediately
ascertainable on the commission of the wrong and, accord-
ingly, the legislature would have intended the statute of lim-
itations to begin to run at the time of the tortious act. See
also Davies, 274 Or at 667 (“  the defendant’s conduct in
                                  ‘If
itself invades the plaintiff’s rights, so that suit could be main-
tained regardless of damages—as with a breach of contract
and most intentional torts—the statute commences upon
completion of the conduct.’ ” (Quoting Developments-Statutes
of Limitations, 63 Harv L Rev 1177, 1200-201 (1950).)).
	      The Court of Appeals agreed with defendant’s argu-
ment on that point, reasoning that conversion is not
   “the type of wrong that is so inherently difficult to detect
   that we might infer that the legislature intended it to
Cite as 354 Or 721 (2014)	733

   be subject to a discovery rule. See Berry, 245 Or at 312
   (unlike malpractice claims, ‘other tort actions * * * are nor-
   mally immediately ascertainable upon commission of the
   wrong.’).”

Rice, 251 Or App at 609 (omission in original).
	        We disagree with the notion that this court limited
the rule articulated in Berry by reasoning that medical mal-
practice cases should be subject to a discovery rule because
they are unlike “other tort actions that are normally imme-
diately ascertainable upon commission of the wrong.” 245
Or at 312. While we acknowledge that a part of the rationale
in Berry relies on that proposition, we have subsequently
applied the discovery rule in a variety of other actions. In
Doe v. Lake Oswego School District, 353 Or 321, 297 P3d
1287 (2013), for example, we recently examined the param-
eters of the discovery rule as applied to a case involving a
sexual battery claim brought under a theory of “offensive
contact.” The parties in Doe conceded that the discovery rule
applied in their case, but disputed when the plaintiffs did or
reasonably should have discovered the harm. The defendant
contended that the plaintiffs’ battery claim accrued when
the battery itself had occurred. The plaintiffs responded
that they were unable to comprehend the nature of the offen-
sive contact when the battery occurred due, in large part, to
their young age. In deciding Doe, we observed:
   “Even though the facts that give rise to a claim have
   occurred, the applicable limitations period does not begin
   to run until the plaintiff discovers or should have discov-
   ered those facts. And the facts that a plaintiff must have
   discovered or be deemed to have discovered include not only
   the conduct of the defendant, but also, under Gaston, the
   tortious nature of that conduct.”

Id. at 331; see also Gaston, 318 Or at 257 (a plaintiff’s failure
to ascertain the nature of the injury suffered is a question
of fact). Thus, this court rejected the defendant’s position
that a battery claim necessarily accrues at the time of the
offensive contact itself.
	       In summary, we conclude that claims for conversion
and replevin accrue when the plaintiff knows or reasonably
734 Rice v. Rabb

should know of the elements of such claims. We express no
opinion on whether plaintiff’s allegations are sufficient to
allege that she did not have actual or constructive knowl-
edge of the elements of those claims until 2007. That is not
an issue on review in this court.
	       The decision of the Court of Appeals is reversed.
The judgment of the circuit court is reversed, and the case
is remanded to the circuit court for further proceedings.